DETAILED ACTION
This Office action for U.S. Patent Application No. 16/616,722 is responsive to the Request for Continued Examination filed 3 June 2022, in reply to the Final Rejection of 3 March 2022 and the interview of 25 May 2022.
Claims 13–15, 17–19, 21–23, 25–27, and 32–38 are pending, of which claims 32–38 are new.
In the Final Rejection of 3 March 2022, claims 12–29 and 31 were rejected under 35 U.S.C. § 112(b) as failing to set forth the subject matter the Applicant regards as the invention.  Claims 24–29 and 31 were rejected under 35 U.S.C. § 102(a)(1) as anticipated by U.S. Patent Application No. 2011/0080487 A1 (“Venkataraman”).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant's submission filed on 3 June 2022 has been entered.

Response to Amendment
Applicant’s amendments to the claims have been considered.  The rejections under 35 U.S.C. § 112(b) of claims 13–15, 17–19, 21–23, 25–27, and of claims 12, 16, 20, 24, and 28–31 as imputed to claims 32–38, is withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims 24–29 and 31, both directly and as imputed as applicable to newly-filed independent claims, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  It is respectfully submitted that U.S. Patent Application Publication No. 2016/0295135 A1 (“Sekiguchi”) teaches the claimed invention as amended.

Drawings
Figures 1a, described in the specification p. 4 as illustrating a “Prior art hybrid visible (color) and near infrared imaging configuration”, 1b, described in the specification p. 4 as describing a “Prior art hybrid visible (color) and near infrared reflectance imaging configuration”, 2, described in the specification p. 6 as “the spectral response of a typical CMOS sensor”, and 3a, described in the specification p. 6 as a “conventional CFA sensor”, should each be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See M.P.E.P. § 608.02(g).  Corrected drawings in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 C.F.R. § 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 33 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See M.P.E.P. § 2173.05(c). In the present instance, claim 33 recites the broad recitation “a first illuminant wavelength or a first illuminant wavelength range”, and the claim also recites “a first wavelength image frame of the collected light in the first illuminant wavelength”, which is the narrower statement of the range/limitation.  Similar inconsistencies occurs for the second illuminant emission, which is likewise recited inconsistently as a “second illuminant wavelength or a second illuminant wavelength range” and as a “second illuminant wavelength”. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Applicant is advised generally to edit the claims for conciseness and redundancy avoidance, at least to avoid similar latent errors.  However, the examiner will not insist on a certain phraseology, M.P.E.P. § 2173.02(II).

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13–15, 17–19, 21–23, 25–27, 32–35, and 38 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0295135 A1 (“Sekiguchi”).
Sekiguchi, directed to an imaging device, teaches with respect to claim 32 a method for visible and/or near-infrared imaging of a sample of interest, comprising:
providing a color filter array sensor comprising a first channel and a second channel (Fig. 2, ¶¶ 0053–55, Bayer filter having R, G, and B elements);
illuminating the sample of interest with a first illuminant source at a first illuminant wavelength or . . . wavelength range (¶ 0103, visible light);
collecting light of the first illuminant wavelength or . . . wavelength range reflected by the sample to the first and second channels of the color filter array sensor to produce (id., sequences of red, green, and blue exposures):
a first channel signal of the first illuminant wavelength or . . . wavelength range (id., e.g., red exposure frames Ex1R, Ex2R); and
a second channel signal of the first illuminant wavelength or . . . wavelength range (id., e.g., green exposure frames Ex1G, Ex2G);
generating one or more first illumination image frames by processing the [two] channel signal[s] of the first illuminant wavelength or . . . wavelength range (¶¶ 0107–108, processing image signals to generate frames);
[repeating the above for a second illuminant wavelength or wavelength range] (¶¶ 0099–108, exposures at infrared wavelengths IR1, IR2, and IR3 projected from infrared projector 9 to produce corresponding exposure frames F1IR1, F1IR2, F1IR3, F2IR1, &c.); and
assembling the first [and second] illumination image frames to generate at least one multispectral or hyperspectral image of the sample of interest (¶ 0103, intermediate mode combines visible and infrared light exposures).

Regarding claim 13, Sekiguchi teaches the method according to claim 32, wherein the color filter array sensor is an RGB sensor (¶¶ 0053–55, Bayer filter having R, G, and B elements).

Regarding claim 14, Sekiguchi teaches the method according to claim 32, wherein the color filter array sensor is an RGB sensor without an IR filter (¶¶ 0052, 0099; in intermediate mode, dummy glass 22, not infrared filter 21, is inserted between optical lens 1 and imaging unit 3).

Regarding claim 15, Sekiguchi teaches the method according to claim 32, wherein the frames are assembled into a color image and a near infrared image of the sample (¶ 0103, combining visible and infrared light exposures)
and the color image and the near infrared image are spatially aligned (¶¶ 0058, 0103; because the R, G, and B pixels are sensitive to infrared wavelengths IR1, IR2, and IR3 respectively, the red pixels at Ex1R are co-located with the IR1 pixels at F1IR1, the green pixels with the IR2 pixels, and the blue pixels with the IR3 pixels).

Regarding claim 33, Sekiguchi teaches a method for visible and/or near-infrared imaging of a sample of interest, comprising:
providing a color filter array sensor comprising a first channel and a second channel (¶¶ 0053–55, Bayer filter having R, G, and B pixels);
illuminating the sample of interest with a first illuminant source at a first illuminant wavelength or . . . wavelength range and with a second illuminant source at a second illuminant wavelength or . . . wavelength range substantially simultaneously (¶ 0103, “visible light and infrared light projected from the infrared projector 9 coexist”);
collecting light of the [two wavelengths or wavelength ranges] into the [respective two channels] of the color filter array sensor (id., capturing image) to produce:
[two] channel signal[s] representing the collected light of the [two wavelengths or wavelength ranges] (¶¶ 0099–108, any two of R+IR1, G+IR2, and B+IR3);
processing the [two] channel signal[s] to separate a contribution of light from the [two] illuminant sources reflected by the sample (¶¶ 0102–115; separating out pixels sensitive to particular IR illumination wavelengths synchronized to IR projection, for example, dividing the pixel content of the R+IR1 pixels between a first exposure Ex1R when IR1 light is projected and these pixels capture light at this wavelength, and second and third exposures Ex1G and Ex1B when the IR1 light is not projected and these pixels capture red visible light) the to produce:
	[two respective] wavelength image frame[s] of the collected light in the [two] illuminant wavelength[s] reflected from the sample (id., individual frames corresponding to each exposure time); and
assembling the first wavelength image frames of the first and second illuminants with the second wavelength frames of the first and second illuminant to produce a multispectral image of the sample (¶¶ 0116–124, synthesizing pixel data to produce final images).

Regarding claim 17, Sekiguchi teaches the method according to claim 33, wherein the color filter array sensor is an RGB sensor (¶¶ 0053–55, Bayer filter having R, G, and B elements).

Regarding claim 18, Sekiguchi teaches the method according to claim 33, wherein the color filter array sensor is an RGB sensor without an IR filter (¶¶ 0052, 0099; in intermediate mode, dummy glass 22, not infrared filter 21, is inserted between optical lens 1 and imaging unit 3).

Regarding claim 19, Sekiguchi teaches the method according to claim 33, wherein the frames are assembled into a color image and a near infrared image of the sample (¶ 0103, combining visible and infrared light exposures)
and the color image and the near infrared image are spatially aligned (¶¶ 0058, 0103; because the R, G, and B pixels are sensitive to infrared wavelengths IR1, IR2, and IR3 respectively, the red pixels at Ex1R are co-located with the IR1 pixels at F1IR1, the green pixels with the IR2 pixels, and the blue pixels with the IR3 pixels).

Regarding claim 34, Sekiguchi teaches a method for visible and/or near-infrared imaging of a sample comprising:
providing a color filter array sensor comprising [four channels] (¶¶ 0053–55, Bayer filter having R, Gr, Gb, and B elements);
illuminating the sample of interest with a first illuminant source at a first illuminant wavelength or . . . wavelength range (¶ 0103, visible light);
collecting light of the first illuminant wavelength or . . . wavelength range reflected by the sample into [the four] channels of the color filter array sensor to produce:
[four respective] channel signals representing the light collected in the first illuminant wavelength or . . . range (¶¶ 0058, 0110–113; pixels are sensitive to specific visible light and infrared wavelengths);
generating one or more first illumination image frames by processing the [four] channel signal[s] of the first illuminant wavelength or . . . illuminant wavelength range (¶¶ 0103, 0111–0116, collecting visible light data from components of R, Gr, Gb, and B pixels in the exposure frames);
[repeating the above for a second illuminant wavelength or wavelength range] (id., collecting infrared data from components of R, Gr, Gb, and B pixels in the exposure frames); and
assembling the first illumination image frames and the second illumination image frames to generate at least one multispectral or hyperspectral image of the sample.

Regarding claim 21, Sekiguchi teaches the method according to claim 34, wherein the color filter array sensor is an RGB sensor (¶¶ 0053–55, Bayer filter having R, G, and B elements).

Regarding claim 22, Sekiguchi teaches the method according to claim 34, wherein the color filter array sensor is an RGB sensor without an IR filter (¶¶ 0052, 0099; in intermediate mode, dummy glass 22, not infrared filter 21, is inserted between optical lens 1 and imaging unit 3).

Regarding claim 23, Sekiguchi teaches the method according to claim 34, wherein the frames are assembled into a color image and a near infrared image of the sample (¶ 0103, combining visible and infrared light exposures)
and the color image and the near infrared image are spatially aligned (¶¶ 0058, 0103; because the R, G, and B pixels are sensitive to infrared wavelengths IR1, IR2, and IR3 respectively, the red pixels at Ex1R are co-located with the IR1 pixels at F1IR1, the green pixels with the IR2 pixels, and the blue pixels with the IR3 pixels).

Regarding claim 35, Sekiguchi teaches a method for visible and/or near-infrared imaging of a sample comprising:
providing a color filter array sensor comprising [four channels] (¶¶ 0053–55, Bayer filter having R, Gr, Gb, and B elements);
illuminating the sample of interest at a first illuminant wavelength or . . . wavelength range of a first illuminant source and at least a second illuminant wavelength or . . . wavelength range of at least a second illuminant source substantially simultaneously (¶ 0103, “visible light and infrared light projected from the infrared projector 9 coexist”);
collecting light of the [two wavelengths or wavelength ranges] into the [respective four channels] of the color filter array sensor (id., capturing image) to produce:
[four] channel signal[s] representing the collected light of the [two wavelengths or wavelength ranges] (¶¶ 0099–108; R+IR1, Gr+IR2, Gb+IR2, and B+IR3);
processing the [four] channel signal[s] to separate a contribution of light from the [two] illuminant sources reflected by the sample (¶¶ 0102–115; separating out pixels sensitive to particular IR illumination wavelengths synchronized to IR projection, for example, dividing the pixel content of the R+IR1 pixels between a first exposure Ex1R when IR1 light is projected and these pixels capture light at this wavelength, further exposures when the IR1 light is not projected and these pixels capture red visible light) the to produce:
[four respective] wavelength image frame[s] of the collected light in the [two] illuminant wavelength[s] reflected from the sample (id., individual frames corresponding to each exposure time); and
assembling the [four] wavelength image frames of the first and second illuminants to produce a multispectral image of the sample (¶¶ 0116–124, synthesizing pixel data to produce final images).

Regarding claim 25, Sekiguchi teaches the method according to claim 35, wherein the color filter array sensor is an RGB sensor (¶¶ 0053–55, Bayer filter having R, G, and B elements).

Regarding claim 26, Sekiguchi teaches the method according to claim 35, wherein the color filter array sensor is an RGB sensor without an IR filter (¶¶ 0052, 0099; in intermediate mode, dummy glass 22, not infrared filter 21, is inserted between optical lens 1 and imaging unit 3).

Regarding claim 27, Sekiguchi teaches the method according to claim 35, wherein the frames are assembled into a color image and a near infrared image of the sample (¶ 0103, combining visible and infrared light exposures)
and the color image and the near infrared image are spatially aligned (¶¶ 0058, 0103; because the R, G, and B pixels are sensitive to infrared wavelengths IR1, IR2, and IR3 respectively, the red pixels at Ex1R are co-located with the IR1 pixels at F1IR1, the green pixels with the IR2 pixels, and the blue pixels with the IR3 pixels).

Regarding claim 38, Sekiguchi teaches a method for visible and/or near-infrared identification of a sample comprising:
[the claim 33 method] (claim 33 rejection supra); and
comparing the first and second channel spectral signals of the first and second illuminants to a library of known spectral signals, thereby identifying a sample (¶ 0005, color images known to be useful for identifying objects).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36 and 37 are rejected under 35 U.S.C. § 103 as being unpatentable over Sekiguchi in view of S.J. Chen & H.L. Shen, “Multispectral Image Out-of-Focus Deblurring Using Interchannel Correlation”, 24 IEEE Transactions on Image Processing 4433–4445 (Nov. 2015) (“Chen”).

Regarding claim 36, Sekiguchi teaches a method for visible and/or near-infrared imaging of a sample comprising:
providing a color filter array sensor comprising at least a first channel and a second channel (¶¶ 0053–55, Bayer filter having R, G, and B pixels);
	[for two time points separated by an interval] (¶ 0106, operation in 30 frames per second, with each frame comprising a plurality of sub-frames):
[the claim 33 method] (claim 33 rejection supra).
The claimed invention differs from Sekiguchi in that the claimed invention compares the two multispectral or hyperspectral images of the sample at the two time points.  Sekiguchi does not disclose comparing synthesized or assembled frames; for example, it does not perform mode switching based on a rate of change in visible light brightness between frames.  The specification of the present invention only directly discloses the claimed comparison between frames in the context or recitations of the claims themselves (pp. 18, 21).  The discussion of comparing images to library images (p. 17) does not suffice, because it is not clear or apparently necessary that the library images were constructed using the claimed method.  However, the general utility for comparing images was well-known at the time of effective filing, including image focusing, motion analysis, and image compression.  Without any further guidance in the specification as to why the claimed invention compares two images, as a non-limiting example of prior art, an example of comparing multispectral images for deblurring is cited.
Chen, directed to deblurring multispectral images, teaches with respect to claim 36 comparing the at least one multispectral or hyperspectral image of the sample at the first time point to the at least one multispectral or hyperspectral image of the sample at the second time point (Abstract, comparing out-of-focus images with prior well-focused guiding images).  It would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a comparison-based deblurring algorithm for images generated by Sekiguchi, as taught by Chen, in order to preserve focus of the images throughout a sequence.  Chen, Abstract, §§ V–VI.

Regarding claim 37, Sekiguchi teaches a method for visible and/or near-infrared imaging of a sample comprising:
providing a color filter array sensor comprising [four channels] (¶¶ 0053–55, Bayer filter having R, Gr, Gb, and B elements);
[for two time points separated by an interval] (¶ 0106, operation in 30 frames per second, each frame comprising a plurality of sub-frames):
[the claim 35 method] (claim 35 rejection supra); and
The claimed invention differs from Sekiguchi in that the claimed invention compares the two multispectral or hyperspectral images of the sample at the two time points.  Sekiguchi does not disclose comparing synthesized or assembled frames; for example, it does not perform mode switching based on a rate of change in visible light brightness between frames.  The specification of the present invention only directly discloses the claimed comparison between frames in the context or recitations of the claims themselves (pp. 18, 21).  The discussion of comparing images to library images (p. 17) does not suffice, because it is not clear or apparently necessary that the library images were constructed using the claimed method.  However, the general utility for comparing images was well-known at the time of effective filing, including image focusing, motion analysis, and image compression.  Without any further guidance in the specification as to why the claimed invention compares two images, as a non-limiting example of prior art, an example of comparing multispectral images for deblurring is cited.
Chen, directed to deblurring multispectral images, teaches with respect to claim 36 comparing the at least one multispectral or hyperspectral image of the sample at the first time point to the at least one multispectral or hyperspectral image of the sample at the second time point (Abstract, comparing out-of-focus images with prior well-focused guiding images).  It would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a comparison-based deblurring algorithm for images generated by Sekiguchi, as taught by Chen, in order to preserve focus of the images throughout a sequence.  Chen, Abstract, §§ V–VI.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2019/0361252 A1
US 2018/0262725 A1
US 2017/0272709 A1
US 2017/0064222 A1
US 2016/0330386 A1
US 2016/0330385 A1
US 2015/0237321 A1
US 2014/0320707 A1
US 2012/0212619 A1
US 2011/0063427 A1
US 2008/0079807 A1
US 5,777,674 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487